 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   UNITED STATES OF AMERICA,

10                   Plaintiff,                            Case No. 2:05-CR-00377-RCJ-NJK

11   vs.                                                                  ORDER

12   PETER REGINALD WRIGHT,

13                   Defendant.

14

15          On December 5, 2019, the Court entered a judgment on revocation of Defendant’s

16   supervised release. (ECF No. 289.) Thirty days later, on January 5, 2020, Defendant sent what this

17   Court construed as a notice of appeal. (ECF N0. 291.) However, Federal Rule of Appellate

18   Procedure 4(b)(1)(A) dictates that a defendant must file a notice of appeal within fourteen days

19   after the entry of judgment in a criminal case. Nonetheless, the rule allows for this deadline to be

20   extended “[u]pon a finding of excusable neglect or good cause . . . for a period not to exceed 30

21   days from the expiration of the time otherwise prescribed by this Rule 4(b).” Fed. R. App.

22   P. 4(b)(4).

23          Accordingly, the Ninth Circuit remanded this case for the limited purpose of allowing

24   Defendant to file a motion to extend time. (ECF No. 295.) Pursuant to that Order, Defendant has


                                                  1 of 2
 1   thirty days from the entry of this Order to file such a motion, and the Government has fourteen

 2   days to respond from the entry of Defendant’s motion.

 3                                            CONCLUSION

 4          IT IS HEREBY ORDERED that Defendant has thirty days from the entry of this Order to

 5   file a motion to extend time.

 6          IT IS FURTHER ORDERED that the Government will have fourteen days from the entry

 7   Defendant’s motion to file a brief in opposition.

 8          IT IS FURTHER ORDERED that the clerk shall serve this order to the following address:

 9                  Peter Reginald Wright – Reg. No. 40501-048
                    FCI Safford
10                  Federal Correctional Institution
                    P.O. Box 9000
11                  Safford, AZ 85548

12          IT IS SO ORDERED.

13

14   Dated March 30, 2020.

15                                                 _____________________________________
                                                             ROBERT C. JONES
16                                                        United States District Judge

17

18

19

20

21

22

23

24

                                                  2 of 2
